                                                       Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 1 of 14



                                             1    LISA L. OBERG (SBN 120139)
                                                  lisa.oberg@dentons.com
                                             2    JENNIFER J. LEE (SBN 203774)
                                                  jennifer.lee@dentons.com
                                             3    EMILY K. AYERS (SBN 236698)
                                                  emily.ayers@dentons.com
                                             4    DENTONS US LLP
                                                  One Market Plaza, Spear Tower, 24th Floor
                                             5    San Francisco, California 94105
                                                  Telephone:    (415) 267-4000
                                             6    Facsimile:    (415) 267 4198

                                             7    NEIL LLOYD (SBN 317457)
                                                  neil.lloyd@dentons.com
                                             8    SCHIFF HARDIN
                                                  233 S. Wacker Drive, Suite 7100
                                             9    Chicago, IL 60606
                                                  Telephone:    (312) 258-5500
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10    Facsimile:    (312) 258-5600
     SAN FRANCISCO, CALIFORNIA 94105




                                            11    Attorneys for Defendant
                                                  CERTAINTEED CORPORATION
           DENTONS US LLP




                                            12
             (415) 267-4000




                                            13                                   UNITED STATES DISTRICT COURT

                                            14                                NORTHERN DISTRICT OF CALIFORNIA

                                            15

                                            16    ANGELA D. ESPINOSA, individually and as              Case No.
                                                  successor-in-interest to EDWARD M.
                                            17    ESPINOSA; CHRISTOPHER M.                             DEFENDANT CERTAINTEED
                                                  ESPINOSA; TRISTA HAGGARD; and                        CORPORATION’S NOTICE OF
                                            18    PATRICIA L. FONSETH,                                 REMOVAL

                                            19                          Plaintiffs,

                                            20                   vs.

                                            21    CERTAINTEED CORPORATION,
                                                  individually and as successor-in-interest,
                                            22    parent, alter ego and equitable trustee of
                                                  WATER WORKS SUPPLY COMPANY,
                                            23    INC., and KEASBEY & MATTISON
                                                  COMPANY,
                                            24
                                                  SULLY-MILLER CONTRACTING
                                            25    COMPANY, individually and as successor-in-
                                                  interest, parent, alter ego and equitable trustee
                                            26    of SULLY-MILLER CONTRACTING
                                                  COMPANY;
                                            27

                                            28
                                                                                      DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                  CASE NO. ________________

                                                 109674448\V-1
                                                       Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 2 of 14



                                             1    KEENAN PROPERTIES, INC.;

                                             2    THE REPUBLIC SUPPLY COMPANY OF
                                                  CALIFORNIA;
                                             3
                                                  ALLIED FLUID PRODUCTS CORP.,
                                             4    formerly known as ALLIED PACKING &
                                                  SUPPLY, INC.; and
                                             5
                                                  FIRST DOE through FIFTIETH DOE,
                                             6
                                                                         Defendants.
                                             7

                                             8

                                             9               TO THE JUDGES AND CLERK OF THE UNITED STATES DISTRICT COURT
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   FOR THE NORTHERN DISTRICT OF CALIFORNIA.
     SAN FRANCISCO, CALIFORNIA 94105




                                            11               PLEASE TAKE NOTICE that Defendant CertainTeed Corporation (“Defendant”) hereby
           DENTONS US LLP




                                            12   seeks removal of Civil Action RG18893674 from the Superior Court of the State of California,
             (415) 267-4000




                                            13   County of Alameda, to the United States District Court for the Northern District of California.

                                            14               The removal is based on 28 U.S.C. §§ 1332(a)(1), 1441(a) and 1446(b)(3), and specifically

                                            15   on the following grounds:

                                            16                                         I. SUMMARY OF FACTS
                                            17
                                                             This is CertainTeed’s second notice of removal, following remand in No. 3:18-cv-01833-
                                            18
                                                 VC. See Doc. 32 (06/19/18 order re motion to remand and motion for jurisdictional discovery).
                                            19
                                                 On October 22, 2018, Plaintiffs for the first time substantively responded to CertainTeed’s
                                            20
                                                 jurisdictional discovery, providing CertainTeed with “other paper” under Section 1446(b)(3),
                                            21
                                                 making it “ascertain[able] that the case is one which is . . . removable” and restarting the 30-day
                                            22
                                                 removal clock.
                                            23
                                                             While the one-year clock for removing under Section 1446(c)(1) does not run until
                                            24
                                                 February 22, 2019 and while CertainTeed anticipates that Plaintiffs will contend that their
                                            25
                                                 October 22, 2018 discovery responses do not provide a basis for removal, CertainTeed also
                                            26
                                                 anticipates that Plaintiffs would have alternatively interposed a timeliness objection to any
                                            27
                                                 removal after November 21, 2018 in light of those same discovery responses. See Torres v.
                                            28
                                                                                                   -2-
                                                                                   DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                       Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 3 of 14



                                             1   Utility Tree Servic., Inc., No. 16-cv-03424-BL, at *2-3 (N.D. Cal. Jan. 3, 2017) (“unverified

                                             2   interrogatory responses can trigger the clock for removal;” “30-day time limited started when [the

                                             3   plaintiff’s] unverified responses were served;” granting motion to remand on timeliness grounds).

                                             4               CertainTeed is a citizen of Delaware and Pennsylvania. Plaintiffs Angela and Christopher

                                             5   Espinosa are citizens of North Carolina. Plaintiff Trista Haggard is a citizen of California.

                                             6   Plaintiff Patricia Fonseth is a citizen of Minnesota. Plaintiffs have acknowledged that the amount

                                             7   in controversy exceeds $75,000. See 3:18-cv-01833, Doc. 24 at page 10 of 15:18.

                                             8               When the jury returned its verdict in the predecessor personal injury action (Espinosa, et

                                             9   al. v. CertainTeed Corp., et al., No. RG15797638 (Cal. Sup. Ct. Alameda Cty.) (“Espinosa I”)),
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   CertainTeed was the only defendant remaining. California’s issue preclusion rules give
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   preferential treatment to wrongful death plaintiffs (a) when there are identical defendants in the
           DENTONS US LLP




                                            12   initial personal injury action and the follow-on wrongful death action and (b) when a personal
             (415) 267-4000




                                            13   injury plaintiff establishes that a defendant is legally responsible for causing a fatal condition and

                                            14   she or he later dies of that condition. Here, this means that had Plaintiffs sued only CertainTeed,

                                            15   the wrongful death case would have been limited to determining their damages, if any; the jury’s

                                            16   prior liability determination against CertainTeed and its determination of CertainTeed’s share of

                                            17   responsibility would carry over. CertainTeed accordingly expected to be the sole defendant and

                                            18   to litigate the wrongful death action in federal court.

                                            19               In their original state-court complaint for wrongful death, however, Plaintiffs named four
                                            20   additional defendants — Sully-Miller Contracting Company, Keenan Properties, Inc., Republic

                                            21   Supply Company, and Allied Fluid Products — all California citizens under 28 U.S.C. §

                                            22   1332(c)(1) (the “California defendants”). CertainTeed was served with Plaintiffs’ original state-

                                            23   court complaint for wrongful death on February 22, 2018. CertainTeed removed the action on

                                            24   March 23, 2018 under 28 U.S.C. § 1446(b)(1), contending that none of the California defendants

                                            25   was properly joined and that with their citizenship disregarded, the Court had jurisdiction under

                                            26   Section 1332(a)(1).

                                            27               Plaintiffs moved to remand, contending that none of the California defendants was a sham

                                            28   defendant. CertainTeed responded to the motion to remand and also sought leave to take limited
                                                                                                     -3-
                                                                                    DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                       Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 4 of 14



                                             1   jurisdictional discovery aimed at unearthing whether Plaintiffs had any factual basis for naming

                                             2   any of the California defendants. On June 19, 2018, this Court (Chhabria, J.) granted the motion

                                             3   to remand and denied the motion to take jurisdictional discovery. See No. 3:18-cv-01833-VC,

                                             4   Doc. 32.

                                             5               In the June 19 order, the Court noted that Ms. Haggard and the four California defendants

                                             6   were non-diverse and held that it was CertainTeed’s burden to show that these “defendants are

                                             7   sham defendants.” Doc. 32 at 1. The Court further stated that “at a minimum,” CertainTeed had

                                             8   failed to show that Keenan and Sully-Miller were sham defendants. Id. Concerning Kennan, the

                                             9   Court held that since Keenan distributed CertainTeed asbestos-cement pipe to C.R. Fedrick
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   during the time when Mr. Espinosa’s father worked for Fedrick, Plaintiffs had a possible take-
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   home claim under Kesner v. Superior Court, 1 Cal. 5th 1132, 1146 (2016). Doc. 32 at 2.
           DENTONS US LLP




                                            12   Concerning Sully-Miller, the Court acknowledged that while Mr. Espinosa himself “admitted that
             (415) 267-4000




                                            13   he never saw workers employed by another contractor” when Fedrick and Sully-Miller were both

                                            14   working at the same site (Redwood Valley), CertainTeed had not “explain[ed] why this fact

                                            15   precludes establishing that Mr. Espinosa was exposed to asbestos by Sully-Miller and its agents.”

                                            16   Id., citing Kesner.

                                            17               The Court also denied CertainTeed’s request for jurisdictional discovery because

                                            18   CertainTeed did not “explain[] why it cannot obtain this discovery in state court.” Id.

                                            19               On remand, Plaintiffs served responses to standard Alameda County asbestos case
                                            20   discovery requests and CertainTeed served two sets of jurisdictional discovery. As part of the

                                            21   standard responses, Plaintiffs stated that none of them has any personal knowledge concerning

                                            22   Mr. Espinosa’s exposure to asbestos manufactured, distributed, or sold by any of the defendants.

                                            23   Further, Plaintiffs stated that Mr. Espinosa’s father was deceased. Mr. Espinosa’s father was

                                            24   never deposed and accordingly there is no evidence from him to support any claim by Plaintiffs

                                            25   against any of the California defendants, including Keenan.

                                            26               CertainTeed’s first set of jurisdictional discovery, served in July 2018, included requests

                                            27   for admission to each of the four plaintiffs that none had any evidence that Mr. Espinosa was

                                            28   exposed to asbestos manufactured, distributed, or supplied by the California defendants. The
                                                                                                     -4-
                                                                                    DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                       Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 5 of 14



                                             1   requests for admission were accompanied by a conditional bases-for-denial interrogatory for any

                                             2   request that was not admitted. These requests were substantively identical to the discovery that

                                             3   CertainTeed sought leave from this Court to serve during the initial removal.

                                             4               Plaintiffs served objection-only responses to the discovery, contending in part that the

                                             5   requests for admission were improper. CertainTeed’s motion to compel responses to the

                                             6   discovery was initially set for hearing on October 18, 2018, but the hearing was continued to

                                             7   November 29, 2018 with a direction for further briefing concerning the trial court’s jurisdiction to

                                             8   hear the motion and the propriety of using requests for admission as a discovery device.

                                             9   Accordingly, the trial court has not ruled on the motion to compel and Plaintiffs have not
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   responded to this discovery at the time of this second removal on November 20, 2018.
     SAN FRANCISCO, CALIFORNIA 94105




                                            11               On September 21, 2018, CertainTeed served a second set of jurisdictional discovery,
           DENTONS US LLP




                                            12   including contention interrogatories and requests for production of documents. (Exhs. 1 & 3 to
             (415) 267-4000




                                            13   the Declaration of Emily K. Ayers (“Ayers Dec.”),). Essentially, this discovery sought the same

                                            14   information as the initial set, but in the form of interrogatories and document requests, rather than

                                            15   requests for admission. Specifically, Interrogatory Nos. 5, 11, 17, and 23 asked Plaintiffs to

                                            16   identify non-privileged documents that supported their contention that Mr. Espinosa was exposed

                                            17   to asbestos manufactured, distributed, or sold by Sully-Miller, Republic Supply, Keenan, and

                                            18   Allied, respectively. (Exh. 1 to the Ayers Dec., at 2:16-3:15, 4:20-24, 5:25-6:1, 7:2-6). Further,

                                            19   Interrogatory Nos. 6, 12, 18, and 24 asked Plaintiffs for each of Sully-Miller, Republic Supply,
                                            20   Kennan, and Allied, respectively, to identify witnesses who had knowledge to support Plaintiffs’

                                            21   contention that Mr. Espinosa was exposed to asbestos manufactured, distributed, or sold by that

                                            22   California defendant. (Id., at 3:16-25, 4:25-5:2, 6:2-7, 7:7-12). In response to each of the

                                            23   witnesses with knowledge interrogatories (Nos. 6, 12, 18, and 24), Plaintiffs identified Mr.

                                            24   Espinosa and his father. (Exh. 2 to the Ayers Dec., at 4:2-13, 6:25-7:1, 10:7-15, 13:2-18). As

                                            25   noted above, both are deceased; Mr. Espinosa’s father never sat for a deposition; and Mr.

                                            26   Espinosa himself had no evidence supporting a claim against any of the California defendants —

                                            27   either direct exposure or take-home exposure. Indeed, Sully-Miller, Republic Supply, and

                                            28   Keenan were named in Espinosa I, but dismissed without prejudice.
                                                                                                     -5-
                                                                                    DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                       Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 6 of 14



                                             1               As we outline below, the information provided by Plaintiffs in response to CertainTeed’s

                                             2   interrogatories show that Plaintiffs have no evidence linking the California defendants to Mr.

                                             3   Espinosa and that each California defendant is a sham defendant.

                                             4               Sully-Miller. In response to Interrogatory No. 6 (Sully-Miller) seeking witnesses with

                                             5   knowledge, Plaintiffs did not identify anyone who purportedly had knowledge that Mr. Espinosa

                                             6   was exposed to asbestos manufactured, distributed, or sold by Sully-Miller beyond Mr. Espinosa

                                             7   himself (who, as noted, the Court has none) and Mr. Espinosa’s father (who is deceased and

                                             8   provided no testimony when he was alive). (Exh. 2 to Ayers Dec., at 4:2-13).

                                             9               In response to Interrogatory No. 5 requesting Plaintiffs to identify documents supporting
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   their claim against Sully-Miller, Plaintiffs identified the “deposition testimony of” the following
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   Sully-Miller “employees”: Sagel A. Simon, Jaime Gonzalez, and Tony Baiz. (Id., at 3:1-4:1).
           DENTONS US LLP




                                            12               Mr. Simon was deposed on November 21-23, November 25-26, and December 3-5, 2013,
             (415) 267-4000




                                            13   nearly two years before Mr. Espinosa’s 2015 mesothelioma diagnosis. Based on a publicly

                                            14   available obituary, Mr. Simon died in August 2014. None of the information Plaintiffs identified

                                            15   shows that Mr. Simon had any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                            16               Mr. Gonzalez was deposed on March 1 and 15, 2014, more than one year before Mr.

                                            17   Espinosa’s 2015 mesothelioma diagnosis. None of the information Plaintiffs identified shows

                                            18   that Mr. Gonzalez had any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                            19               Mr. Baiz was deposed on March 4, 2014, more than one year before Mr. Espinosa’s 2015
                                            20   mesothelioma diagnosis. None of the information Plaintiffs identified shows that Mr. Baiz had

                                            21   any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                            22               Additionally, CertainTeed submits herewith the declaration of expert witness John

                                            23   Osteraas, Ph.D., P.E. (Exh. 5 to the Ayers Dec.). Dr. Osteraas testified as an expert for

                                            24   CertainTeed during Espinosa I and reviewed the Redwood Valley contract materials at that time.

                                            25   (Exh. 5 to the Ayers Dec., ¶¶ 2, 10). Dr. Osteraas re-reviewed this material in November 2018

                                            26   and concluded that Mr. Espinosa’s testimony that he did not see anyone from Sully-Miller while

                                            27   working for Fedrick at Redwood Valley was consistent with the distribution of responsibility

                                            28   between Sully-Miller and Fedrick for the project. Specifically, the work of the two contractors
                                                                                                    -6-
                                                                                   DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                       Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 7 of 14



                                             1   was both spatially and temporally distinct: the work for which each contractor had responsibility

                                             2   was, for the most part, “miles distant” from each other, and, when the two contractors were

                                             3   working in the same part of the project (including on opposite sides of a road), they did so at

                                             4   different times. (Id., ¶¶ 12-16 & color-highlighted map showing distribution of responsibility

                                             5   between Sully-Miller and Fedrick, attached thereto as Exhibit B). In combination, Mr.

                                             6   Espinosa’s testimony, the lack of any admissible evidence from any other person to support the

                                             7   claim, and Mr. Osteraas’ declaration establish that Sully-Miller is a sham defendant.

                                             8               Republic Supply. In response to Interrogatory No. 12 (Republic Supply), Plaintiffs

                                             9   identified five witnesses — Ronald Bender, William Johnson, John Van Kirk, Joseph Sortais, and
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   Khaled Taqi-Eddin — as “Republic Supply’s employees/agents” potentially having knowledge
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   concerning Mr. Espinosa’s exposure to asbestos manufactured, distributed, or sold by Republic
           DENTONS US LLP




                                            12   Supply. (Exh. 2 to the Ayers Dec., at 6:25-7:6). Plaintiffs provided no factual detail and indeed
             (415) 267-4000




                                            13   indicated that the witnesses could be contacted “presumably c/o Foley & Mansfield, whereabouts

                                            14   otherwise unknown.” (Id.)

                                            15               In response to Interrogatory No. 11, Plaintiffs also identified deposition testimony for

                                            16   some of these witnesses. (Exh. 2 to the Ayers Dec., at 5:14-6:24). Specifically, Mr. Bender was

                                            17   deposed on October 9, 1997, nearly 18 years before Mr. Espinosa’s 2015 mesothelioma

                                            18   diagnosis. Based on a publicly available obituary, Mr. Bender died in January 2018. None of the

                                            19   information Plaintiffs identified shows that Mr. Bender had any knowledge concerning Mr.
                                            20   Espinosa’s exposure to asbestos.

                                            21               Plaintiffs did not identify any deposition testimony of Mr. Johnson. (Id., at 5:14-7:6).

                                            22               Mr. Sortais was deposed on February 19, 1993, more than 22 years before Mr. Espinosa’s

                                            23   2015 mesothelioma diagnosis. None of the information Plaintiffs identified shows that Mr.

                                            24   Sortais had any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                            25               Mr. Van Kirk was deposed on April 15, 1993, more than 22 years before Mr. Espinosa’s

                                            26   2015 mesothelioma diagnosis. None of the information Plaintiffs identified shows that Mr. Van

                                            27   Kirk had any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                            28
                                                                                                     -7-
                                                                                    DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                       Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 8 of 14



                                             1               Mr. Taqi-Eddin was deposed in January 2016, after Mr. Espinosa’s 2015 mesothelioma

                                             2   diagnosis in an unrelated case (Aman) in which CertainTeed was also a defendant. Based on

                                             3   publicly available information, Mr. Taqi-Eddin is a practicing attorney at Foley & Mansfield,

                                             4   Republic Supply’s counsel. None of the information Plaintiffs identified shows that Mr. Taqi-

                                             5   Eddin has any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                             6               In combination, the lack of any evidence to support the contention that Mr. Espinosa was

                                             7   exposed to asbestos manufactured, sold, or distributed by Republic Supply establishes that

                                             8   Republic Supply is a sham defendant.

                                             9               Keenan. In response to Interrogatory No. 18 (Keenan), Plaintiffs identified three current
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   or former CertainTeed employees (Lloyd Ambler, Charles Blakinger, and Michael Starczewski).
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   (Exh. 2 to the Ayers Dec., at 10:7-15). As with their responses concerning Republic Supply,
           DENTONS US LLP




                                            12   Plaintiffs identified no factual detail and stated that these witnesses could be contacted
             (415) 267-4000




                                            13   “presumably c/o Schiff Hardin, whereabouts otherwise unknown.” Mr. Blakinger, who is retired,

                                            14   was, and Mr. Starczewski is, an in-house lawyer with CertainTeed. Mr. Ambler is a retired

                                            15   CertainTeed employee who serves as CertainTeed’s corporate representative in asbestos cement

                                            16   pipe cases. None of these three individuals has any knowledge concerning Mr. Espinosa’s

                                            17   exposure to asbestos.

                                            18               Additionally, Plaintiffs identified five witnesses — Timothy Garfield, Fred Keenan,

                                            19   George LaBollita, Daniel Nagle, and Lillemor Safai — as “agents/representatives” of Keenan
                                            20   potentially having knowledge of Mr. Espinosa’s exposure to asbestos manufactured, distributed,

                                            21   or sold by Keenan. (Id., at 8:12-10:6).

                                            22               In response to Interrogatory No. 17, Plaintiffs also identified deposition testimony for

                                            23   each of these witnesses. (Id.) Mr. Garfield was deposed on February 12, 2009 and September 21,

                                            24   2011, more than six and four years before Mr. Espinosa’s 2015 mesothelioma diagnosis,

                                            25   respectively. Based on publicly available information, Mr. Garfield is a practicing lawyer with

                                            26   Schwartz Hyde & Garfield in San Diego, California. None of the information Plaintiffs identified

                                            27   shows that Mr. Garfield had any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                            28
                                                                                                     -8-
                                                                                    DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                       Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 9 of 14



                                             1               Mr. Keenan was deposed on January 29, and March 31, 1998; on June 2, 3, and August

                                             2   10, 1999; and on March 28, 2001, between 14 and 17 years before Mr. Espinosa’s 2015

                                             3   mesothelioma diagnosis. None of the information Plaintiffs identified shows that Mr. Keenan had

                                             4   any knowledge concerning Mr. Espinosa’s exposure to asbestos. Based on a publicly available

                                             5   obituary, Mr. Keenan died in August 2016.

                                             6               Mr. LaBollita was deposed was on February 28, 2003, 12 years before Mr. Espinosa’s

                                             7   2015 mesothelioma diagnosis. None of the information Plaintiffs identified shows that Mr.

                                             8   LaBollita had any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                             9               Mr. Nagle was deposed on February 11, 2003, 12 years before Mr. Espinosa’s 2015
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   mesothelioma diagnosis. None of the information Plaintiffs identified shows that Mr. Nagle had
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   any knowledge concerning Mr. Espinosa’s exposure to asbestos.
           DENTONS US LLP




                                            12               Mr. Safai was deposed on February 11, 2003, 12 years before Mr. Espinosa’s 2015
             (415) 267-4000




                                            13   mesothelioma diagnosis. None of the information Plaintiffs identified shows that Mr. Safai had

                                            14   any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                            15               In combination, the lack of any evidence to support the contention that Mr. Espinosa was

                                            16   exposed to asbestos manufactured, distributed, or sold by Keenan establishes that Keenan is a

                                            17   sham defendant.

                                            18               Allied. In response to Interrogatory No. 24 (Allied), Plaintiffs identified three witnesses

                                            19   — Ulrik Motzfeldt, Howard Day, and Stephen Woodbury — as Allied’s “former and current
                                            20   officers, directors and employees” potentially having knowledge of Mr. Espinosa’s exposure to

                                            21   asbestos manufactured, distributed, or sold by Allied. (Exh. 2 to the Ayers Dec., at 13:2-18).

                                            22   Plaintiffs identified no factual detail or contact information.

                                            23               In response to Interrogatory No. 23, Plaintiffs also identified deposition testimony from

                                            24   two of these witnesses and a declaration from a third. (Id., at 11:22-13:1). Mr. Motzfeldt was

                                            25   deposed on May 8, 1995 and January 9, 2002, between 13 and 20 years before Mr. Espinosa’s

                                            26   2015 mesothelioma diagnosis. None of the information Plaintiffs identified shows that Mr.

                                            27   Motzfeldt had any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                            28
                                                                                                     -9-
                                                                                    DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                      Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 10 of 14



                                             1               Mr. Woodbury was deposed on January 9, 2013 (five years before Mr. Espinosa’s 2015

                                             2   mesothelioma diagnosis) and on September 5, 2018 (while this lawsuit was pending on remand in

                                             3   state court, but not in this case). None of the information Plaintiffs identified shows that Mr.

                                             4   Woodbury has any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                             5               Mr. Day provided a declaration on January 11, 2002, more than 13 years before Mr.

                                             6   Espinosa’s 2015 mesothelioma diagnosis. None of the information Plaintiffs identified shows

                                             7   that Mr. Day has any knowledge concerning Mr. Espinosa’s exposure to asbestos.

                                             8               In combination, the lack of any evidence to support the contention that Mr. Espinosa was

                                             9   exposed to asbestos manufactured, distributed, or sold by Allied establishes that Allied is a sham
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   defendant.
     SAN FRANCISCO, CALIFORNIA 94105




                                            11               *      *        *
           DENTONS US LLP




                                            12               In summary, neither Mr. Espinosa nor his father (who did not testify) have any
             (415) 267-4000




                                            13   information concerning Mr. Espinosa’s exposure — directly or take-home — to asbestos from

                                            14   products manufactured, sold, or distributed by the California defendants. None of the 13

                                            15   witnesses whom Plaintiffs identified as agents of Republic Supply, Keenan, or Allied in response

                                            16   to CertainTeed’s persons with knowledge interrogatories has any knowledge of Mr. Espinosa’s

                                            17   exposure to asbestos. Neither the deposition transcripts nor the declaration that Plaintiffs

                                            18   identified as support for their claims against the California defendants shows that any of the

                                            19   deponents or the declarant has any knowledge of Mr. Espinosa’s exposure to asbestos. The three
                                            20   CertainTeed representatives identified as supposedly having knowledge of Mr. Espinosa’s

                                            21   exposure to asbestos through Keenan have no such knowledge.

                                            22               More than 25 years ago, the United States Supreme Court stated that “forum manipulation

                                            23   concerns are legitimate and serious” and made clear that district courts “can consider whether the

                                            24   plaintiff has engaged in any manipulative tactics” when determining whether it has jurisdiction.

                                            25   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 356-57 & n.12 (1988). Each of the California

                                            26   defendants is a sham defendant.

                                            27               On remand following the first removal of this case, CertainTeed asked for specific

                                            28   information tying the California defendants to Mr. Espinosa — information designed to determine
                                                                                                   - 10 -
                                                                                   DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                      Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 11 of 14



                                             1   whether those defendants are in fact “sham” defendants whose citizenship must be disregarded

                                             2   for purposes of determining the Court’s jurisdiction. Plaintiffs listed names of individuals who

                                             3   lack knowledge, pointed to deposition transcripts from other cases (in most instances many years

                                             4   before Mr. Espinosa’s mesothelioma diagnosis), and identified medical and employment records

                                             5   that show no link at all to the California defendants. Plaintiffs provided hundreds of pages of

                                             6   discovery responses and identified more than 30,000 pages of documents. CertainTeed reviewed

                                             7   it all. (See Ayers Dec., ¶¶ 7-8). There are no needles in any of these haystacks..

                                             8                                    II. TIMELINESS OF REMOVAL
                                             9
                                                             CertainTeed was served with the original complaint on February 22, 2018. If removable at
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10
     SAN FRANCISCO, CALIFORNIA 94105




                                                 that stage as CertainTeed contended, the notice had to have been filed on or before March 26, 2018
                                            11
                                                 (within 30 days of service; the thirtieth day was Saturday, March 24, 2018, so the deadline was
           DENTONS US LLP




                                            12
             (415) 267-4000




                                                 extended to the next Monday, March 26, 2018). CertainTeed’s initial notice of removal was filed
                                            13
                                                 on March 23, 2018.
                                            14
                                                             Following the June 19, 2018 remand, CertainTeed served two sets of jurisdictional
                                            15
                                                 discovery and Plaintiffs responded to standard discovery.           Plaintiffs served objection-only
                                            16
                                                 responses to CertainTeed’s initial set of jurisdictional discovery; the trial court was not set to hear
                                            17
                                                 CertainTeed’s motion to compel responses to that discovery until November 29, 2018. Plaintiffs
                                            18
                                                 provided substantive responses, however, to CertainTeed’s second set of jurisdictional discovery
                                            19
                                                 on October 22, 2018. If, as CertainTeed believes, those responses are “other paper” from which it
                                            20
                                                 is possible to ascertain that the case is removable (because Plaintiffs have no exposure evidence
                                            21
                                                 concerning any of the California defendants), then a notice of removal must be filed within 30 days,
                                            22
                                                 or November 21, 2018. This removal is timely because it has been filed on November 20, 2018,
                                            23
                                                 within 30 days of service of Plaintiffs’ October 22, 2018 discovery responses and less than one year
                                            24
                                                 after service of Plaintiffs’ original complaint on February 22, 2018.
                                            25

                                            26

                                            27

                                            28
                                                                                                  - 11 -
                                                                                   DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                      Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 12 of 14



                                             1                                         III. VENUE IS PROPER

                                             2
                                                             Removal is proper to the federal district court and division embracing the place where the
                                             3
                                                 action is pending. 28 U.S.C. § 1441(a). Before removal, the action was pending in the Alameda
                                             4
                                                 County Superior Court. The United States District Court for the Northern District of California
                                             5
                                                 embraces Alameda County. Venue is accordingly proper in this Court.
                                             6

                                             7
                                                                                         IV. JURISDICTION
                                             8

                                             9               CertainTeed invokes 28 U.S.C. § 1332(a)(1), diversity of citizenship. There is complete
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   diversity of citizenship between Plaintiffs and CertainTeed. The four other defendants were
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   improperly joined and their citizenship should be disregarded.
           DENTONS US LLP




                                            12
             (415) 267-4000




                                                             A.     Amount in Controversy
                                            13

                                            14               The amount in controversy exceeds $75,000, exclusive of interests and costs. See 3:18-cv-

                                            15   01833-VC, Doc. 24 at page 10 of 15:18 (“Plaintiffs’ claim for relief exceeds $75,000.”).

                                            16               B.     Citizenship

                                            17
                                                             Defendant Sully-Miller Contracting Company is a California corporation with its principal
                                            18
                                                 place of business in California. It should be disregarded for purposes of diversity analysis for the
                                            19
                                                 reasons stated above.
                                            20
                                                             Defendant Republic Supply of California is a California corporation with its principal
                                            21
                                                 place of business in California. It should be disregarded for purposes of diversity analysis for the
                                            22
                                                 reasons stated above.
                                            23
                                                             Defendant Keenan Properties, Inc. is a California corporation with its principal place of
                                            24
                                                 business in California. It should be disregarded for purposes of diversity analysis for the reasons
                                            25
                                                 stated above.
                                            26

                                            27

                                            28
                                                                                                    - 12 -
                                                                                    DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                      Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 13 of 14



                                             1               Defendant Allied Fluid Products Corp., fka Allied Packing & Supply, Inc. is a California

                                             2   corporation with its principal place of business in California. It should be disregarded for

                                             3   purposes of diversity analysis for the reasons stated above.

                                             4               Defendant CertainTeed Corporation is a Delaware Corporation with its principal place of

                                             5   business in Pennsylvania.

                                             6               Plaintiff Angela Espinosa is a citizen of North Carolina.

                                             7               Plaintiff Christopher Espinosa is a citizen of North Carolina.

                                             8               Plaintiff Trista Haggard is a citizen of California.

                                             9               Plaintiff Patricia Fonseth is a citizen of Minnesota.
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10               Disregarding the citizenship of the California defendants on improper joinder grounds,
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   there is complete diversity of citizenship between Plaintiffs and CertainTeed.
           DENTONS US LLP




                                            12                        V. NOTICE TO PLAINTIFFS AND SUPERIOR COURT
             (415) 267-4000




                                            13
                                                             With the filing of this Notice of Removal, written notice of this filing will be given to
                                            14
                                                 Plaintiffs and a copy of the Notice of Removal will be filed with the Clerk of the Court for the
                                            15
                                                 Superior Court of the County of Alameda, California.
                                            16
                                                             WHEREFORE, Defendant requests that Civil Action RG18893674 in the Superior Court
                                            17
                                                 of the County of Alameda, California be removed from that Court to this Court.
                                            18

                                            19
                                                 Dated: November 20, 2018                        SCHIFF HARDIN LLP
                                            20

                                            21
                                                                                                 By:         /s/ Neil Lloyd
                                            22                                                         NEIL LLOYD
                                            23                                                         Attorney for Defendant
                                                                                                       CERTAINTEED CORPORATION
                                            24

                                            25

                                            26

                                            27

                                            28
                                                                                                       - 13 -
                                                                                     DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
                                                      Case 3:18-cv-07059-VC Document 1 Filed 11/20/18 Page 14 of 14



                                             1            PROOF OF SERVICE VIA UNITED STATES DISTRICT COURT
                                             2                          ELECTRONIC DOCUMENT FILING SYSTEM
                                             3

                                             4               I am a citizen of the United States and employed in the County of San Francisco,

                                             5   California. I am over the age of eighteen years and not a party to the within-entitled action. My

                                             6   business address is One Market Plaza, Spear Tower, 24th Floor, San Francisco, California 94105.

                                             7   On November 20, 2018, I electronically served a true and correct copy of the within document(s):

                                             8               DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                             9
                                                 via the United States District Court, Northern District of California’s Official Court Electronic
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10
                                                 Document Filing System on the recipients designated on the Notice of Electronic Filing or Other
     SAN FRANCISCO, CALIFORNIA 94105




                                            11
                                                 Activity generated by the Court’s website.
           DENTONS US LLP




                                            12
             (415) 267-4000




                                                             I declare that I am employed in the office of a member of the bar of this court at whose
                                            13
                                                 direction the service was made. I further declare under penalty of perjury under the laws of the
                                            14
                                                 State of California that the above is true and correct.
                                            15
                                                             Executed on November 20, 2018, at Oakland, California.
                                            16

                                            17                                                                          /s/ Neil Lloyd
                                                                                                       NEIL LLOYD
                                            18

                                            19
                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                                                                    - 14 -
                                                                                    DEFENDANT CERTAINTEED CORPORATION’S NOTICE OF REMOVAL
                                                 CASE NO. ________________
                                                 109674448\V-1
